DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
This Office Action is in response to an amendment filed on 2/9/2021. As directed by the amendment, claims 1, 2, 6-10, 12-13, and 16-17 were amended, claims 19-20 were added, and no claims were canceled. Thus, claims 1-20 are pending for this application.
 
Claim Rejections - 35 USC § 103
   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

 Claims 1-3, 6, 9, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Giraud (US 2015/0305969) in view of Pfenniger (US 2016/0284208).
Regarding claim 1, Giraud discloses a skincare device (2 in Figure 38, 45, 50) for performing a skincare procedure on a subject, comprising

wherein the drive train includes a drive shaft (shaft 8) to receive the interchangeable treatment head and a motor configuration (motor 6) to rotate the drive shaft (paragraph [0121] lines 1-7) and/or apply a vibratory motion to the drive shaft, 
a controller (control unit 10) configured to control the drive train (e.g. control operation of motor 6) so that the interchangeable treatment head performs the skincare procedure (paragraph [0123] lines 1-20), 
and a sensor (distinguishing means 12) to detect the interchangeable treatment head when fitted on the drive train (reads identification unit 13 of the individual head, see paragraph [0123] lines 1-20);
the controller being responsive to the sensor to control the drive train to perform the skincare procedure as individual skincare routines (interior work zone head shown in Fig. 45-49 suited to massage “broad areas” of the face of the user, “broad areas” interpreted to include areas such as the forehead and cheek regions. Given that Giraud discloses massaging of broad areas of the face, as opposed to a broad area, a “plurality of zones of the body” is disclosed by Giraud. See paragraph [0208]), wherein each one of the individual routines corresponding is particularly suited to the interchangeable treatment head (e.g. interchangeable head 5 in Fig. 45-49 used for interior work zone) fitted to the drive train and a corresponding one of a respective zones of the body of the subject (e.g. cheeks) when compared to another one of the plurality of respective zones (e.g. forehead) for the interchangeable head fitted to the drive train, 

wherein routines are set in dependence on the interchangeable treatment head fitted to the drive train (the sequence of individual routines for the “interior work zone” head, shown in Fig. 45-49, is to massage broad areas of the face of the user, sequence of individual routines for the “tapping head” shown in Fig. 38-44 is to massage areas around the eyes of the user, see paragraph [0208]. The controller “distinguishes the head attached and sets parameters for the motor” based on the head in order to perform the sequence, see paragraph [0208] lines 1-2).
Giraud fails to disclose the controller is configured control the drive train to perform the skincare procedure as different individual skincare routines and to control drive parameters for each of the plurality of skincare routines of the sequence suited to each one of the plurality of respective zones individually, wherein each one of the different individual skincare routines is particularly suited to the treatment head fitted to the drive train and a corresponding one of a plurality of respective zones of the body of the subject when compared to another one of the different individual skincare routines and another one of the plurality of respective zones for the treatment head fitted to the drive train, wherein the different individual skincare routines are provided in a predetermined sequence and each includes corresponding drive parameters that the controller utilizes to control the treatment head fitted to the drive train individually for each of the different individual skincare routines. 
However, Pfenniger teaches (Fig. 8a) a skincare device (device of Pfenniger can be incorporated into an oral hygiene device, cosmetic device, facial care device, or facial massage device, see paragraphs [0196]-[0202]) to be used on different zones of the face (e.g. cheeks, chin, forehead, see paragraph [0313]) controller (microcontroller, paragraph [0074]) configured 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Giraud to control the drive train to perform the skincare procedure as different individual skincare routines and to control drive parameters for each of the plurality of skincare routines of the sequence suited to each one of the plurality of respective zones individually wherein the different indivudal skincare 
Regarding claim 2, Giraud et al discloses that the controller (control unit 10) that adjusts the drive parameters based on the head detected by the distinguishing means (paragraph [0123] lines 1-20). While it appears Giraud implies that the controller has an associated memory with stored values for the drive parameters of the different individual skincare routines particularly suited to respective zones of the skin of the subject when compared to another one of the plurality of respective zones for the interchangeable treatment head fitted to the drive train, given that Giraud adjusts the values based on the fitted head, a memory with stored values for the drive parameters is not explicitly disclosed. 
However, Pfenniger teaches (Fig. 8a) a skincare device (device of Pfenniger can be incorporated into an oral hygiene device, cosmetic device, facial care device, or facial massage device, see paragraphs [0196]-[0202]) which can have different body programs for different zones having zone timers (paragraph [0322] lines 1-8 and paragraph [035] lines 1-9) comprising controller (microcontroller 38), having a processor having non-volatile and volatile (RAM) memory (see paragraph [0071] lines 1-8 [0080] lines 1-7, paragraph [0081] lines 1-3, and paragraph [0541] lines 1-11, and paragraph [0542] 1-9) with stored values for the drive parameters (stores “standard values” of the operating parameters, e.g. applicator speed and duration, set by the manufacturer, see paragraphs [0079] lines 1-7 and [0328] lines 1-7, as well as “user-defined values” set by a user in a mobile device that are transferred to the skincare device, see paragraph [0071] lines 1-8 and paragraph [0530] lines 1-18).

Regarding claim 3, Giraud discloses the sensor is configured to detect wirelessly an identity device (e.g. RFID tag) on the treatment head fitted to the drive train (paragraph [0123] lines 1-20 Giraud). 
Regarding claim 6, the combined Giraud/Pfenniger discloses that the drive parameters include speed (Giraud discloses adjusting speed according to head attached to shaft, paragraph [0005] Giraud. Pfenniger also discloses adjusting motor speed, paragraph [0328] Pfenniger) or direction of rotation of the drive train for each different individual skincare routines (adjusting for each zone disclosed paragraph [0336] Pfenniger) with at least one of the speed and the direction changing between the different individual skincare routines for a given interchangeable treatment head (speed adapted for each treatment zone of protocol, paragraph [0036]).
Regarding claim 9, Pfenniger discloses the drive parameters include duration of each of the different individual skincare routines (zone timer of Pfenniger allows for the individual massage programs to be assigned for each facial zone and for each program to last a certain period of time for each zone, customizable by user. See paragraphs [0312] and [0332] Pfenniger) with the duration changing between the different individual skincare routines for a given interchangeable treatment head (paragraphs [0331] and [0332] Pfenniger).
Regarding claim 11, Giraud discloses that the device includes at least one of the interchangeable treatment heads (heads 4-9 of Giraud shown in Figures 1, 38, 45, and 50, and described in at least paragraph [0088] lines 1-14 Giraud).
Regarding claim 12, the combined Giraud/Pfenniger discloses that the different individual skin care routines are adaptable by a user (device of Giraud has a user interface that allows user to select intensity of the massage for the head that is attached, see paragraph [0042] lines 1-7. In addition, Pfenniger discloses drive parameters for each routine can be adaptable to a user via a mobile device, paragraph [0381] Pfenniger).
Regarding claim 13, Giraud discloses a skincare system comprising
 a skincare device (2 in Figure 38, 45, 50) for performing a skincare procedure on a subject, including
 a drive train (comprising shaft 8, driving means 7, and motor 6  shown in in Figures 38, 45, 50) configured to receive and drive an interchangeable treatment head (heads 4-9 shown in Figures 1, 38, 45, and 50, and described in at least paragraph [0088] lines 1-14) to perform the skincare procedure, 
wherein the drive train includes a drive shaft (shaft 8) to receive the interchangeable treatment head and a motor configuration (motor 6) to rotate the drive shaft (paragraph [0121] lines 1-7) and/or apply a vibratory motion to the drive shaft, 
a controller (control unit 10) configured to control the drive train (e.g. control operation of motor 6) so that the treatment head performs the skincare procedure (paragraph [0123] lines 1-20), 

the controller being responsive to the sensor to control the drive train to perform the skincare procedure in the individual skincare routines, wherein each one of the individual skincare routines of the correspond to one of a plurality of respective zones of the body (interior work zone head shown in Fig. 45-49 suited to massage “broad areas” of the face of the user, “broad areas” interpreted to include areas such as the forehead and cheek regions. Given that Giraud discloses massaging of broad areas of the face, as opposed to a broad area, a “plurality of zones of the body” is disclosed by Giraud. See paragraph [0208]) of the subject 
wherein the individual skincare routines are set in dependence on the interchangeable treatment head fitted to the drive train (the sequence of individual routines for the “interior work zone” head, shown in Fig. 45-49, is to massage broad areas of the face of the user, sequence of individual routines for the “tapping head” shown in Fig. 38-44 is to massage areas around the eyes of the user, see paragraph [0208]. The controller “distinguishes the head attached and sets parameters for the motor” based on the head in order to perform the sequence, see paragraph [0208] lines 1-2).
wherein each one of the individual routines corresponding is particularly suited to the interchangeable treatment head (e.g. interchangeable head 5 in Fig. 45-49 used for interior work zone) fitted to the drive train and a corresponding one of a respective zones of the body of the subject (e.g. cheeks) when compared to another one of the plurality of respective zones (e.g. forehead) for the interchangeable head fitted to the drive train, wherein each one of the plurality 
Giraud fails to disclose the controller is configured to control drive parameters for each of a plurality of different skincare routines of the sequence suited to each one of a plurality of respective zones individually and wherein each one of the different individual skincare routines is particularly suited to the treatment head fitted to the drive train and a corresponding one of a plurality of respective zones of the body of the subject when compared to another one of the different individual skincare routines and another one of the plurality of respective zones for the treatment head fitted to the drive train, wherein the different individual skincare routines are provided in a predetermined sequence and each includes corresponding drive parameters that the controller utilizes to control the treatment head fitted to the drive train individually for each of the different individual skincare routines. 
However, Pfenniger teaches (Fig. 8a) a skincare device (device of Pfenniger can be incorporated into an oral hygiene device, cosmetic device, facial care device, or facial massage device, see paragraphs [0196]-[0202]) to be used on different zones of the face (e.g. cheeks, chin, forehead, see paragraph [0313]) controller (microcontroller, paragraph [0074]) configured control driver parameters (e.g. intensity of vibration paragraph [0313], motor speed paragraph [0328], duration paragraph [0322]) for each zone (see paragraph [0312]. Pfenniger further coupling this function to a zone timer to allows for the individual massage programs to be assigned for each facial zone and for each program to last a certain period of time for each zone, see paragraphs [0312] and [0332]), wherein each one of the different individual skincare routines is particularly suited to the treatment head fitted to the drive train and a corresponding one of a plurality of respective zones of the body of the subject when compared to another one of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Giraud to control drive parameters for each of the plurality of skincare routines suited to each one of the plurality of respective zones individually and drive train to perform the skincare procedure as different individual skincare routines and to control drive parameters for each of the plurality of skincare routines of the sequence suited to each one of the plurality of respective zones individually wherein the different individual skincare routines are provided in a predetermined sequence, as taught by Pfenniger, for the purpose of providing a customized program specific to individual zones of the body (paragraph [0313] Pfenniger) and therefore improve therapy provided to the user.
While it appears Giraud implies that the controller (control unit 10) has an associated memory with stored values for the drive parameters of individual skincare routines particularly suited to the interchangeable treatment head fitted to the drive train and a corresponding one of 
However, Pfenniger teaches (Fig. 8a) a skincare device (device of Pfenniger can be incorporated into an oral hygiene device, cosmetic device, facial care device, or facial massage device, see paragraphs [0196]-[0202]) which can have different body programs for different zones having zone timers (paragraph [0322] lines 1-8 and paragraph [035] lines 1-9) comprising controller (microcontroller 38), having a processor having non-volatile and volatile (RAM) memory (see paragraph [0071] lines 1-8 [0080] lines 1-7, paragraph [0081] lines 1-3, and paragraph [0541] lines 1-11, and paragraph [0542] 1-9) with stored values for the drive parameters (stores “standard values” of the operating parameters, e.g. applicator speed and duration, set by the manufacturer, see paragraphs [0079] lines 1-7 and [0328] lines 1-7, as well as “user-defined values” set by a user in a mobile device that are transferred to the skincare device, see paragraph [0071] lines 1-8 and paragraph [0530] lines 1-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Giraud to include a memory with stored values of drive parameters as taught by Pfenniger for the purpose of allowing the device can store values specific to a user in order to perform optimal body care (paragraph [0017] lines 1-9 of Pfenniger).
 
Regarding claim 14, the combined Giraud/Pfenniger reference discloses the skincare routines are editable or adaptable by the user (device of Giraud has a user interface that allows user to select intensity of the massage for the head that is attached, see paragraph [0042] lines 1-7. In addition, Pfenniger discloses drive parameters for each routine can be adaptable to a user via a mobile device, paragraph [0381] Pfenniger).
Regarding claim 15, the Pfenniger reference discloses a mobile communication device including a processor (e.g. smart phone, inherently having a processor, paragraph [0527] Pfenniger), wherein the mobile communication device is configured to wirelessly communicate with the skincare device (e.g. through NFC, paragraph [0527] Pfenniger) to control selectively the drive parameters stored in the memory for the interchangeable treatment head (“user-defined values” of operation parameters set by a user in a mobile device that are transferred to the skincare device, see paragraph [0071] lines 1-8 and paragraph [0530] lines 1-18 of Pfenniger).

 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Giraud (US 2015/03059696) in view of Pfenniger (US 2016/0284208) as applied to claim 1 above, and further in view of Chernomorsky (US 2014/0031726).
Regarding claim 4, Giraud discloses the sensor is configured to read an RFID chip on the treatment head (paragraph [0123] Giraud), but does not explicitly disclose the sensor is a near-field communication (NFC) device. However, Chernomorsky teaches an ultrasound treatment device having interchangeable heads that are each equipped with an RFID or NFC device (communication device 1512), and teaches a sensor (communication unit 1506) configured to communicate with the NFC device 1512 on the tip (therefore the sensor 1506 could also be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Giraud et al to be an NFC device as taught by Chernomorsky in order to reduce the likelihood of compromised communication from interfering fields due to the higher frequency and lower range of NFC (paragraph [0046] lines 1-13 of Pfenniger). Additionally, substituting one form of wireless communication (a generic RFID device) for another form of wireless communication (NFC device) would yield the predictable result of detecting the treatment head installed on the device, and would therefore be an obvious substitution at the time of the invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Giraud et al (US 2015/03059696) in view of Pfenniger (US 2016/0284208) as applied to claim 1 above, and further in view of Tannenbaum (US 5,593,381).
Regarding claim 5, Giraud discloses that the motor configuration comprises a first motor (motor 6 of Giraud) coupled to the drive shaft (shaft 8, coupled via reduction hearing), but does not disclose a second motor comprising a drive coil and a magnetic member to impart a vibratory motion to the drive shaft. However, Tannenbaum teaches a skin treatment devices comprising a motor configuration comprising a first motor (14) coupled to the drive shaft (28) and a second motor that comprises a drive coil (18) and a magnetic member (cores 22 and 24) configured to impart a vibratory motion (first motor provides horizontal movement, second motor provides up and down movement, Col. 2 lines 16-28).
.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Giraud et al (US 2015/03059696) in view of Tannenbaum (US 5,593,381) and Pfenniger (US 2016/0284208).
Regarding claim 1, Giraud discloses a skincare device (2 in Figure 38, 45, 50) for performing a skincare procedure on a subject, comprising
a drive train (comprising shaft 8, driving means 7, and motor 6  shown in in Figures 38, 45, 50) configured to receive and drive an interchangeable treatment head (heads 4-9 shown in Figures 1, 38, 45, and 50, and described in at least paragraph [0088] lines 1-14) to perform the skincare procedure, 
wherein the drive train includes a drive shaft (shaft 8) to receive the interchangeable treatment head and a motor configuration (motor 6) to rotate the drive shaft (paragraph [0121] lines 1-7) and/or apply a vibratory motion to the drive shaft, 
a controller (control unit 10) configured to control the drive train (e.g. control operation of motor 6) so that the interchangeable treatment head performs the skincare procedure (paragraph [0123] lines 1-20), 

the controller being responsive to the sensor to control the drive train to perform the skincare procedure as individual skincare routines (interior work zone head shown in Fig. 45-49 suited to massage “broad areas” of the face of the user, “broad areas” interpreted to include areas such as the forehead and cheek regions. Given that Giraud discloses massaging of broad areas of the face, as opposed to a broad area, a “plurality of zones of the body” is disclosed by Giraud. See paragraph [0208]), wherein each one of the individual routines corresponding is particularly suited to the interchangeable treatment head (e.g. interchangeable head 5 in Fig. 45-49 used for interior work zone) fitted to the drive train and a corresponding one of a respective zones of the body of the subject (e.g. cheeks) when compared to another one of the plurality of respective zones (e.g. forehead) for the interchangeable head fitted to the drive train, wherein each one of the plurality of respective zones corresponds to a different physical position of the skincare device on the body (cheeks and forehead are different positions of body).
wherein routines are set in dependence on the interchangeable treatment head fitted to the drive train (the sequence of individual routines for the “interior work zone” head, shown in Fig. 45-49, is to massage broad areas of the face of the user, sequence of individual routines for the “tapping head” shown in Fig. 38-44 is to massage areas around the eyes of the user, see paragraph [0208]. The controller “distinguishes the head attached and sets parameters for the motor” based on the head in order to perform the sequence, see paragraph [0208] lines 1-2).
Giraud et al does not disclose that motor configuration is configured to apply vibratory motion, as alternatively required by claim 1, which requires either rotation of the drive shaft or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor configuration to include a second motor so that the motor configuration can provide vibratory motion in addition to rotation motion as taught by Tannenbaum for the purpose of providing both horizontal and vertical movements of the treatment head which improves efficacy of the treatment (different kinds of skin receptors respond to different types of movement, therefore providing both horizontal and vertical movement would increase the efficacy, see Abstract lines 1-26 of Tannenbaum).
Giraud fails to disclose the controller is configured to control drive parameters for each of the plurality of skincare routines of the sequence suited to each one of the plurality of respective zones individually. However, Pfenniger teaches (Fig. 8a) a skincare device (device of Pfenniger can be incorporated into an oral hygiene device, cosmetic device, facial care device, or facial massage device, see paragraphs [0196]-[0202]) to be used on different zones of the face (e.g. cheeks, chin, forehead, see paragraph [0313]) controller (microcontroller, paragraph [0074]) configured control driver parameters (e.g. intensity of vibration paragraph [0313], motor speed paragraph [0328], duration paragraph [0322]) for each zone (see paragraph [0312]. Pfenniger further coupling this function to a zone timer to allows for the individual massage programs to be assigned for each facial zone and for each program to last a certain period of time for each zone, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Giraud to control drive parameters for each of the plurality of skincare routines suited to each one of the plurality of respective zones individually as taught by Pfenniger for the purpose of providing a customized program specific to individual zones of the body (paragraph [0313] Pfenniger) and therefore improve therapy provided to the user.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Giraud et al (US 2015/03059696) in view of Tannenbaum (US 5,593,381) and Pfenniger (US 2016/0284208) as applied to claim 1 above, and further in view of Castel (US 2011/0040235).
Regarding claim 7, the combined Giraud/Tannenbaum reference discloses that the motor configuration applies vibratory motion to the drive shaft and that the drive parameters change between different individual skincare routines for a give interchangeable treatment head, but does not disclose that the drive parameters include a frequency and/or an amplitude of the vibratory motion of the drive train for the different individual skincare routines, with at least one of the frequency and amplitude changing between the different individual skincare routines for a given interchangeable treatment head. However, Castel teaches (Fig. 1) a skincare device wherein the drive parameters include a frequency of the vibratory motion for the individual skincare routines (paragraph [0035]), with at least one of the frequency and amplitude changing between the individual skincare routines for a given treatment head (different frequencies used 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving parameters of the combined Giraud/Tannenbaum reference to include frequency of the vibratory motion of the drive train for the skincare routines individually as taught by Castel for the purpose of optimizing the effect of the treatment based on the location the device is used and the therapeutic agent associated with the specific skincare routine of the protocol (paragraph [0057] Castel).
Regarding claim 8, the combined Giraud/Castel reference discloses the drive parameters include a frequency of the vibratory motion and that the drive parameters change between different individual skincare routines for a give interchangeable treatment head, but does not disclose that the drive parameters include a frequency modulation applied to the vibratory motion of the drive train with the frequency modulation changing between the different individual skincare routines for a given treatment head. However, Castel teaches the drive parameters include a frequency modulation (“modulation frequency”, paragraphs [0050] and [0057]) applied to the vibratory motion of the drive train (“low or high frequency mechanical vibrations can be modulated with lower or higher frequencies to provide lower or higher frequency harmonics”, paragraph [0050]) with the frequency modulation changing between the individual skincare routines (paragraph [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive parameters of the combined Giraud/Castel to include frequency modulation as taught by Castel for the purpose providing .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Giraud et al (US 2015/03059696) in view of Pfenniger (US 2016/0284208) as applied to claim 2 above, and further in view of Iwahori (US 8,468,634).
Regarding claim 10, Giraud et al discloses the controller is configured, in response to the sensor (distinguishing means 12), to provide a signal corresponding to the detected treatment head (distinguishing means determines massage head and communicates to control to adjust driving means accordingly, see paragraph [0006] lines 1-14 and paragraph [0017] lines 1-10 Giraud),  and store values of drive parameters for the treatment head area stored in memory (Pfenniger discloses non-volatile and volatile (RAM) memory for storing the values, see paragraphs [0079]-[0082]) and control the drive train to perform different individual routines suited to respective zones of the skin of the subject (Pfenniger discloses coupling this function to a zone timer to allow for the individual massage programs to be assigned for each facial zone, e.g. cheeks, chin forehead, and for each program to last a certain period of time for each zone, see paragraphs [0312] and [0332]. Pfenniger discloses a mobile device to allow for assignment and adjustment of the parameters, paragraphs [0336] and [0381]).
While it appears that the Giraud reference above discloses retrieving the stored values of drive parameters from memory in response to detecting the treatment head, Giraud reference does not explicitly disclose this function. However, Iwahori teaches (Fig. 1-3) a toothbrush having interchangeable brush heads (brush parts 21) that each have an individual identification marker, wherein a controller is configured to retrieve stored values (vibration characteristics, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Giraud to include the function of to retrieving the stored values from the memory and control the drive train in response to the treatment head detected as taught by Iwahori for the purpose of optimizing the effect of the treatment based on the specific treatment head attached (Col. 11 lines 40-43 of Iwahori).
	
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Giraud et al (US 2015/03059696) in view of Pfenniger (US 2016/0284208) as applied to claim 11 above, and further in view of Senia (US 2011/0039229).
Regarding claim 16, Giraud discloses the interchangeable head includes an RFID tag (identifying means 13 may include RFID chip, paragraph [0123] lines 1-20 Giraud), and discloses driving parameters for each the different individual skincare routines that correspond to the treatment head fitted to the drive train (paragraph [0313] Pfenniger), but does not disclose that the RFID tag contains the drive parameters for the drive train of each of the different individual skincare routines that correspond to the treatment head. However, Senia teaches (Fig. 7) a endodontic instrument with an interchangeable treatment head (14) having a portion (34) to be connected with an attachment mechanism (13) of the instrument (1), wherein the treatment head comprises an RFID tag (information coding (54), which can be in the form of an RFID chip, see paragraph [0048]. The controller, computer (3), differentiates between different 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RFID tag of Giraud to include stored drive parameters for the treatment head as taught by Senia for the purpose of allowing the memory to be removable from the system so that the information is only supplied/stored to the controller when needed (paragraph [0048] Senia).
Regarding claim 17, Senia discloses the drive parameters are stored in the RFID tag in terms of a maximum and minimum value (“maximum and minimum speed range”, paragraph [0107] line 10 Senia), and a number of transitions between the maximum and minimum value  to enable control of the different individual skincare routines (because a “range” of speeds is stored in Senia, “number of transitions” is interpreted to correspond to the number of values within the range of Senia, e.g. at least one value between the minimum and maximum value is enclosed).

 Claims 18-20 is rejected under 35 U.S.C. 103 as being unpatentable over Giraud et al (US 2015/03059696) in view of Pfenniger (US 2016/0284208), and further in view of Julian (US 7.306.570).
Regarding claim 18, Giraud discloses at least two of the plurality of respective zones are symmetrically disposed (e.g. left and right cheeks, which are symmetric about centerline of user, Pfenniger paragraph [0332]), but does not disclose that the corresponding drive parameters are of a same amplitude with opposite directions of rotation. However, Julian teaches a back massage device for a plurality of zones (e.g. left and right areas of neck, symmetric about centerline of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify drive parameters of Giraud’s reference such that the controller is configured to control the drive train to perform skincare therapy for two symmetrical zones with the amplitude is the same but the directions of rotation are opposite, as taught by Julian, for the purpose of improving circulation in the target region.
Regarding claims 19-20, modified Giraud discloses the drive parameters include a direction of rotation for each of the different skincare routine (paragraph [0010] of Giraud), but does not disclose the direction of rotation changing between symmetrically disposed positions of the skincare device on the body.
However, Julian teaches a back massage device for a plurality of zones (e.g. left and right areas of neck, symmetric about centerline of user, massaged via neck massage heads 28 in Fig. 18-19) wherein direction of rotation changing between symmetrically disposed positions of the skincare device on the body (counter rotating left and right heads, see Abstract and Fig. 19, therefore the direction of rotation changes between symmetrically disposed positions of the skincare device on the body). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify drive parameters of Giraud’s reference such that the controller is configured to control the drive train to perform skincare therapy for 


Response to Arguments
 Applicant’s arguments filed 2/9/2021 have been fully considered but are not persuasive. 
Regarding rejections of claims 1 and 13, Applicant argued "as is clear from Giraud, there is no different individual skincare routines for different physical positions of the massaging appliance on the body that are associated with a given interchangeable head" (page 12 paragraph 2 Remarks). The examiner would like to clarify that this feature is taught by Pfenniger, not Giraud (Pfenniger teaches different routine for left and right cheek), therefore it appears applicant’s argument is moot.
Applicant further argued "so even where one to combine Giraud with Pfenniger...one would merely alter the routine for a given treatment head for different positions or timing sequences which is not recited in the claims. In accordance with the claims, a predetermined sequence of different individual skincare routines are set in dependence on the interchangeable treatment head which is not taught, disclosed or suggested by the device suggested by Giraud nor cured by the combination with Pfenniger" (page 14 paragraph 2 Remarks). The examiner respectfully disagrees.
As discussed on pages 3-4 of the Final Office Action mailed 11/10/2020, Giraud discloses individual skincare routines (massaging broad areas of face, where each portion of face is an individual zone with an individual skincare routine) set in dependence on the interchangeable head (e.g. the facial head for massaging broad areas of face of user), and 
Therefore, rejections of claims 1 and 13 are maintained.
  Applicant’s arguments regarding allowability of dependent claims have been considered but are moot due to rejection of all independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785